DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any of the reference sign(s) mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
s 15-19 are objected to because of the following informalities: the amendment to claim 15 appears to leave the claim without any dependency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear from which claim dependent claim 15 depends. Thus, there is no clear antecedent basis for any of the structure recited in claims 15-19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boone et al.
	There is disclosed in Boone a device for infusing a beverage, the device comprising: a main containment body 101 having a containment volume 102 for containing liquid; a dispensing assembly 15 being removably mountable onto the main containment body, and having at least one fluid port 115B being fluidly connectable to the containment volume for dispensing fluid through the at least one fluid port; an infusion assembly 103 operatively mountable between the main containment body and the dispensing assembly, the infusion assembly having inner and outer infusion components (fig. 3) insertable into the containment volume for cooperation with the liquid, a first one of the infusion components being operatively mountable onto the main containment body with the inner component being positioned, shaped and sized for containing the solid substance to be steeped, the infusion components being each provided with at least one hole, and a second one of the infusion components being moveable with respect to the first one, so as to allow the infusion assembly to be operable between an active mode, where at least one operative hold of the outer .
1, 2, 5-11 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin.
There is disclosed in Lin a device for infusing a beverage, the device comprising: a main containment body 12 having a containment volume 20 for containing liquid; a dispensing assembly (upper surrounding ring, fig. 2) being removably mountable onto the main containment body, and having at least one fluid port being fluidly connectable to the containment volume for dispensing fluid through the at least one fluid port; an infusion assembly operatively mountable between the main containment body and the dispensing assembly, the infusion assembly having an inner infusion component 40 and outer infusion component 30 insertable into the containment volume for cooperation with the liquid, a first (outer component) 30 of the infusion components being operatively mountable onto the main containment body with the inner component being positioned, shaped and sized for containing the solid substance to be steeped, the infusion components being each provided with at least one hole (31, 42), and a second (inner component) 40 of the infusion components being moveable with respect to the first one, so as to allow the infusion assembly to be operable between an active mode, where at least one operative hold of the outer infusion component is aligned with at least .
Allowable Subject Matter
Claims 4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Post and Milone are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761